                         Case 1:20-cv-02176-RA Document 20
                                                        19 Filed 08/27/20
                                                                 08/26/20 Page 1 of 1


                                                        MMP&S
                                 MILBER MAKRIS PLOUSADIS & SEIDEN, LLP
                                                           ATTORNEYS AT LAW
                                     1000 WOODBURY ROAD      SUITE 402         WOODBURY, NY 11797
                                           TELEPHONE: 516.712.4000            FAX: 516.712.4013
                                                        HTTP://WWW.MILBERMAKRIS.COM



                                                                                    August 26, 2020

              VIA ECF
              Honorable Judge Ronnie Abrams
              Thurgood Marshall
              United States Courthouse
              40 Foley Square, Courtroom 1506
              New York, NY 10007

                              Re:      Samuel Lopez v. BRKN CENT 4th Street LLC and Sand Associates, L.P.
                                       Docket No.: 20-cv-2176

              Dear Honorable Judge Abrams:

                       As you are aware, this firm represents Defendant, BRKN CENT 4th Street LLC, in the
              above-referenced matter. Pursuant to Your Honor’s Order of July 31, 2020, this matter was stayed
              for thirty (30) days while the parties negotiated the terms of their resolution.

                     Since the date of the Order, the parties have continued to work diligently toward finalizing
              the details of their resolution. While the majority of those details are currently resolved, there
              remain a few issues which the parties are still discussing.

                      The parties therefore submit this current correspondence jointly to request an extension of
              the current stay to September 30, 2020, so that these last issues may be resolved. Once completed,
              the parties will advise the Court accordingly.

                       We thank this Honorable Court for its time and consideration.

                                                                         Respectfully submitted,
Application granted.
                                                                         MILBER MAKRIS PLOUSADIS
SO ORDERED.                                                               & SEIDEN, LLP
                                 __________________
                                 Hon. Ronnie Abrams
                                 8/27/2020                               Tyler B. Levenson

              TBL/kd                                                     Tyler B. Levenson

              cc:      VIA ECF
                       All Counsel
                                         WOODBURY, NEW YORK      ▪       WHITE PLAINS, NEW YORK

                                     NEW JERSEY   ▪   CONNECTICUT    ▪    FLORIDA    ▪   PENNSYLVANIA
